Citation Nr: 9913698	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as schizoid/avoidant personality disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




INTRODUCTION

The veteran had active duty for training from May 1977 to 
July 1977, and active duty from July 1978 to September 1983, 
and April 1986 to December 1993.  This matter comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from an August 1996 rating decision by the Department of 
Veterans Affairs (hereinafter VA) regional office in Atlanta, 
Georgia (hereinafter RO).  


FINDING OF FACT

A personality disorder is not recognized as a disability 
under the law for VA compensation purposes.


CONCLUSION OF LAW

A psychiatric disorder, characterized as schizoid/avoidant 
personality disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A January 1993 psychiatric consultation documented that an 
officer reported that the veteran had related hearing voices.  
Other officers related that the veteran was very isolated and 
did not interact with co-workers.  An assessment of possible 
delusional disorder was provided and the veteran was referred 
to psychology for the possible need for hospitalization.  
Further examination provided a provisional diagnosis of 
delusional disorder, and noted that the veteran's condition 
was emergent.  Further evaluation was requested in order to 
rule out the need for hospitalization.  

Thereafter, an extensive psychological evaluation was 
conducted in January 1993.  Recent occurrences of delusions 
and auditory hallucinations as confirmed by the veteran's 
superiors and also admitted to by the veteran were reported.  
The veteran was diagnosed with schizoid personality disorder 
and avoidant personality disorder that would not benefit from 
hospitalization.  The evaluation also concluded that if the 
veteran continued to experience difficulties, an 
administrative discharge was recommended.  Service personnel 
records dated in September 1993, indicating that the veteran 
had been diagnosed with an adjustment disorder with depressed 
mood and a personality disorder.  In December 1993, the 
veteran was discharged from service for "the convenience of 
the government."  A personality disorder was indicated as 
the reason for separation and the records revealed that the 
veteran refused a discharge examination.  Civil Mental 
Temporary Detention Orders dated in 1994 indicate that the 
veteran should be detained at a private facility, because she 
was exhibiting paranoid and delusional behavior. 

In March 1997, the Board remanded this case to the RO for 
further development of the evidence.  The remand noted that a 
December 1993 compensation and pension application filed at 
the VA regional office in Washington, D.C., listed a North 
Carolina address, with the veteran's notation that a new 
address would be forthcoming.  Thereafter, a May 1994 
examination was scheduled in North Carolina for which the 
veteran failed to report.  There is no documentation in the 
claims file that the veteran was ever afforded notice of this 
examination.  In her appeal to the Board, the veteran 
attached a lengthy statement which stated that she was not 
residing in North Carolina at the time of the scheduled VA 
examination, but was living in Virginia.  The Board further 
noted in the March 1997 remand that in her substantive appeal 
dated in November 1996, the veteran stated that she was 
hospitalized in up to three different mental health 
facilities located in Virginia.  Therefore, the case was 
remanded to the RO to afford the veteran with a VA 
examination and to obtain any additional evidence which may 
support her claim.

In a letter to the veteran dated in March 1997, the RO 
requested that she complete and return release forms with the 
names and addresses of all health care providers who had 
treated her for a psychiatric disorder since service 
discharge.  The veteran failed to respond to this request.  
Further, the veteran was scheduled to appear for a VA 
examination in May 1997.  In correspondence dated in May 
1997, the veteran stated that she refused to be examined and 
to use the evidence already of record to decide her claim.  
The Board points out in this regard that individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326, 3.327 (1998).  If a 
veteran wishes help, they cannot passively wait for it in 
those circumstances where they may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  When entitlement 
to a benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (1998).  Examples of good 
cause include the illness or hospitalization of the claimant 
and the death of an immediate family member.  Id.  As good 
cause has not been shown, although the Board finds 
insufficiencies with the medical evidence of record, the 
veteran's claims will be decided on the evidence of record.  
Id. 

With respect to the claim of entitlement to service 
connection for a psychiatric disorder, characterized as 
schizoid/avoidant personality disorder, the Board does not 
need to reach the question whether or not this claim is well 
grounded because the law concerning awards of service 
connection for a strictly personality disorder is 
dispositive.  In this regard, 38 C.F.R. § 3.303(c) provides 
that a "personality disorders . . . (is) not (a) disease( ) 
or injur(y) within the meaning of applicable legislation" 
governing the awards of compensation benefits.  As such, 
regardless of the character or the quality of any evidence 
that the veteran could submit, a strictly personality 
disorder cannot be recognized as a disability under the terms 
of the VA's SCHEDULE FOR RATING DISABILITIES, codified in 38 C.F.R. 
Part 4 (1998).  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law); cf. also Beno v. Principi, 3 
Vet.App. 439, 441 (1992) ("[A]s a matter of law there is no 
compensable rating disability.") Accordingly, service 
connection for a psychiatric disorder, characterized as 
schizoid/avoidant personality disorder, must be denied as a 
matter of law.


ORDER

Service connection for a psychiatric disorder, characterized 
as schizoid/avoidant personality disorder, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

